Citation Nr: 0003848	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-08 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
urticaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In June 1999 the Board remanded the case for additional 
development.

In October 1999 the RO granted entitlement to a 30 percent 
disability rating effective from the date of the claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected skin disorder is 
manifested by constant itching and extensive, recurrent 
lesions to the upper and lower extremities, without evidence 
of ulceration or extensive exfoliation or crusting.  The 
disorder is not shown to be exceptionally repugnant.

3.  Exceptional or unusual disability factors such as to 
render impractical the application of regular schedular 
standards are not shown.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for a skin disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records dated in August 1987 show the veteran 
reported a history of intermittent urticaria over several 
months.  The examiner noted hives all over the veteran's 
body.

VA outpatient treatment records dated in November 1991 
included a diagnosis of acute and chronic urticaria.  The 
veteran reported she experienced intermittent hives 
associated with certain foods.

During an October 1996 VA examination the veteran reported a 
long history of recurrent pruritic skin lesions to the arms 
and legs which lasted for approximately one week.  She 
claimed the lesions itched and were uncomfortable and were 
precipitated by exercise and occupational exertion.  The 
examiner noted the veteran had atopic features to the face, 
erythematous, pruritic, edematous plaques to the arms, and 
areas of post inflammatory hyperpigmentation.  The diagnoses 
included urticaria and possible urticarial vasculitis.

In statements in support of her claim the veteran argued her 
skin disorder was serious and hindered her ability to consume 
a properly nutritious diet.  She stated she experienced 
constant lesions, signs of exfoliation and exudation, and 
itching with intermittent flares of increased severity.  She 
stated she missed work during periods of menstruation because 
of related swelling and fever, and that she could not walk 
for prolonged periods of time because of itching and 
swelling.  She reported she had made lifestyle changes 
because of reactions to certain foods and consumer products.

During a June 1998 VA examination the veteran reported an 11 
year history of intermittent pruritic eruptions to the arms 
and legs, lasting up to 7 days per occurrence, and 
intermittent scaling of the palms and soles.  The examiner 
noted multiple crusted 5 x 5 millimeter (mm) papules to the 
hands, 1 x 1 centimeter (cm) plaques with scales to the 
plantar aspects of the great toes, and multiple crusted 
papules to the medial and lateral aspects of the soles.  The 
diagnoses included urticaria and eczema.

At her personal hearing the veteran reported the skin 
disorder prevented physical activity because sweating caused 
itching and swelling, and stated that her disorder was 
exacerbated by her occupational activities as a mail handler.  
Transcript, p. 2 (May 1999).  She stated her skin was dry and 
itchy and that she occasionally hid parts of her body because 
of embarrassing swelling.  Tr., p. 3.  She reported she had 
missed work because of swelling.  Tr., p. 4.  

During a July 1999 VA examination the veteran reported an 11 
year history of hives with lesions, lasting approximately 2 
days per occurrence, and pruritus.  The examiner noted a few 
wheals to the veteran's upper legs and forearms.  There was 
no evidence of any associated systemic or nervous 
manifestations.  The diagnosis was chronic urticaria.

In a September 1999 examination report addendum it was noted 
that the veteran's urticaria eruptions during an active phase 
were itchy, limited her activities, and occasionally caused 
sleep difficulty and fatigue.

In an October 1999 report the June 1998 VA examiner stated, 
based upon the examination and a review of the record, that 
the veteran's disability limited her ability to work by 20 
percent but did not make her unemployable.  It was noted the 
veteran's skin disorder was annoying and caused mild itching 
but did not limit her ordinary daily activities.  The 
examiner also stated that the systemic swelling, itching, and 
other symptoms reported by the veteran at her May 1999 
hearing were more likely than not manifestations of the 
service-connected disability.  The diagnoses included 
moderate urticaria and moderate eczema.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

In this case, the Board finds the veteran's service-connected 
urticaria, an unlisted condition, is adequately rated under 
the analogous rating criteria for eczema.  See 38 C.F.R. 
§ 4.20.  The Ratings Schedule provides a 10 percent 
evaluation for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area; a 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement; a 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).

The Board notes that an adequate medical examination for 
disorders with fluctuating periods of outbreak and remission 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  
Based upon a review of the complete record the Board finds 
the medical evidence adequate for an equitable determination 
of the veteran's service-connected skin disorder.  The Board 
notes the evidence includes evaluation during an active phase 
and discussion of the disorder during flares of increased 
symptomatology.

The medical evidence demonstrates the veteran's service-
connected urticaria is manifested by constant itching and 
intermittent lesions to an extensive area of skin indicative 
of a 30 percent disability evaluation.  The Board finds, 
however, that a schedular rating in excess of 30 percent is 
not warranted because the medical evidence does not show 
ulceration or extensive exfoliation or crusting.  

Although the June 1998 VA examination found multiple crusted 
papules to the hands and medial and lateral aspects of the 
soles, the Board finds the described crusting did not involve 
an extensive area of skin.  The medical evidence of record is 
negative for report of ulceration or extensive exfoliation.  
The Board notes that while the October 1999 VA medical report 
included evidence of systemic swelling and itching related to 
the service-connected disorder, the criteria for a higher 
schedular rating requires evidence of ulceration or extensive 
exfoliation or crusting in addition to systemic or nervous 
manifestations.  

The Board also finds the evidence does not demonstrate that 
the veteran's urticaria represents an exceptionally repugnant 
disfigurement.  In fact, the medical evidence indicates the 
veteran's disorder during an active phase is no more than 
annoying.  The dry and itchy skin and swelling described by 
the veteran and the symptoms recorded in VA medical reports 
are indicative of no more than a marked disfigurement 
contemplated by the Ratings Schedule criteria for a 30 
percent evaluation.  The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7806.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the Board notes there is no 
evidence of frequent periods of hospitalization or any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claimed the 
disorder adversely affected her employment, medical evidence 
demonstrates no marked interference with employment.  The 
October 1999 VA medical report found her ability to work 
limited by only 20 percent.  Therefore, the Board finds the 
regular schedular standards applied case adequately describe 
and provide for the veteran's disability level.


ORDER

Entitlement to a rating in excess of 30 percent for urticaria 
is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

